Citation Nr: 0929234	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  03-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bronchial asthma.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from March 1951 to 
November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In November 2005, the Board denied service connection for 
bronchial asthma.  
Thereafter, the Veteran appealed the Board's denial of his 
claim to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2007, the Veteran and the 
Secretary of VA (the parties) filed a Joint Motion for Remand 
(Joint Motion), which the Court granted in an Order issued 
the same month.  The Joint Motion moved for the Court to 
vacate and remand the November 2005 Board decision as the 
parties concluded that the Veteran was entitled to the 
presumption of soundness with respect to his bronchial asthma 
and, if such was insufficient to grant the claim, the Board 
should obtain a VA examination in order to address whether 
the Veteran's asthma clearly and unmistakably pre-existed 
service and, if so, whether such was aggravated beyond the 
normal progression of the disease by service.

As such, in June 2007, the Board remanded the claim in order 
to request that the Veteran identify any additional, 
outstanding medical records relevant to his claim, to provide 
him notice in accordance with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), and to obtain a medical examination and 
opinion in accordance with the Joint Motion.  

The Board finds that there has been substantial compliance 
with the Court's January 2007 and Board's June 2007 remand 
orders such that no further action is necessary in this 
regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  

On another matter, the Board notes that, in July 2002, the 
Veteran filed an informal claim of entitlement to service 
connection for "heart problems."  In a February 2005 rating 
decision, the RO denied service connection for 
cardiomyopathy.  In February 2005, the Veteran indicated 
disagreement with this rating action.  As such, in November 
2005, the Board remanded the issue of entitlement to service 
connection for cardiomyopathy for the issuance of a statement 
of the case in accordance with Manlincon v. West, 12 Vet. 
App. 238 (1999); however, at a later date in November 2005, 
the Veteran withdrew his claim of entitlement to service 
connection for such disorder.  Despite such withdrawal, the 
RO still issued a statement of the case in January 2009.  
However, the Veteran did not file a substantive appeal as to 
the issue of entitlement to service connection for 
cardiomyopathy.  Therefore, this issue is not properly before 
the Board.  

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in September 2005; a transcript of that 
hearing is associated with the claims file.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that asthma pre-
existed the Veteran's entrance to active duty.

2.  There is clear and unmistakable evidence that the 
Veteran's asthma did not permanently increase in severity in 
service.

3.  The competent and probative evidence of record fails to 
show that the Veteran's pre-existing asthma was aggravated by 
his military service.


CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted and asthma pre-
existed the Veteran's entry into active duty military 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(b) (2008).

2.  Asthma was not aggravated by the Veteran's active duty 
military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, a January 
2002 letter, sent prior to the initial unfavorable AOJ 
decision issued in April 2002, advised the Veteran of the 
evidence and information necessary to substantiate his claim 
of entitlement to service connection for his asthma, to 
include on both an incurrence and an aggravation basis, as 
well as his and VA's respective responsibilities in obtaining 
such evidence and information.  Additionally, letters sent in 
May 2003, March 2005, and May 2008 further informed him of 
the evidence and information necessary to substantiate his 
claim and each party's responsibility in obtaining such 
evidence.  Moreover, June 2007 and May 2008 letters notified 
the Veteran of the evidence and information necessary to 
establish a disability rating and an effective date in 
accordance with Dingess/Hartman, supra.  

While the June 2007 and May 2008 letters were issued after 
the initial April 2002 rating decision, the United States 
Court of Appeals for the Federal Circuit has held that VA 
could cure such a timing problem by readjudicating the 
Veteran's claim following a compliant VCAA notification 
letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. 
Cir. 2006).  The Court clarified that the issuance of a 
statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In the instant case, after the June 2007 and May 
2008 letters were issued, the Veteran's claim was 
readjudicated in the January 2009 supplemental statement of 
the case.  Therefore, any defect with respect to the timing 
of the VCAA notice has been cured.

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defect did not affect the essential fairness 
of the adjudication of the Veteran's claim.  

Relevant to the duty to assist, the Veteran's service 
treatment records and private treatment records have been 
obtained and considered.  VA has attempted to obtain all 
identified records relevant to the claim and the Veteran has 
not identified any additional, outstanding records necessary 
to decide his pending appeal.  

In this regard, the Board notes that the November 2008 VA 
examiner indicated that she had reviewed the Veteran's claims 
file and medical records.  She reported that VA records 
indicated that he had a diagnosis of asthma by history in 
April 2005 and that the remainder of the VA records in the 
system were negative for asthma being symptomatic.  The Board 
observes that there are no VA treatment records contained in 
the claims file.  The Board is aware that VA has a duty to 
request all available and relevant records from federal 
agencies, including VA medical records.  See 38 C.F.R. § 
3.159(c)(2), (c)(3) (emphasis added).  In the instant case, 
to the extent that there are outstanding VA records, the 
Board finds that they are irrelevant to the Veteran's claim.  
In this regard, the evidence of record demonstrates that he 
has a current diagnosis of asthma and this case turns not on 
whether he has a current disability, but on whether his 
asthma pre-existed his military service and, if so, whether 
it was aggravated by such service.  The VA records, as noted 
by the VA examiner, only reflect a report of asthma by 
history.  Moreover, in a June 2007 letter, the Veteran was 
requested to identify the sources of any evidence, lay or 
medical, concerning his asthma that is not already of record.  
The Veteran did not identify any additional records, to 
include VA records.  Therefore, the Board finds that any 
outstanding VA medical records are irrelevant to the 
Veteran's pending claim and, therefore, there is no violation 
of the duty to assist by VA in this regard.  See Loving v. 
Nicholson, 19 Vet. App. 96 (2005). 

The Veteran has also been provided with a VA examination in 
November 2008 in order to adjudicate his pending claim.  The 
Board notes that, in the Veteran's representative's June 2009 
brief, he argues that the November 2008 VA examiner indicated 
that she could not provide an etiology opinion without resort 
to mere speculation; however, this is not the case.  Rather, 
the VA examiner opined that it would be mere speculation to 
report that any current pulmonary diagnosis that the Veteran 
carries is related to pre-service asthma or to any in-service 
incident.  Moreover, the VA examiner explained her rationale 
and further stated that it cannot be said that service 
aggravated the Veteran's pre-existing asthma.  Therefore, 
contrary to the Veteran's representative's argument, the VA 
examiner did, in fact, offer an opinion.  As such, the Board 
finds that the examination and opinion obtained are adequate 
for adjudication purposes.  Therefore, the Board finds that 
there has been substantial compliance with the Court's 
January 2007 and Board's June 2007 remand orders such that no 
further action is necessary in this regard.  See Dyment, 
supra.  
 
Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.
  
II.  Analysis

At his September 2005 Board hearing and in documents of 
record, the Veteran contends that, while he had asthma as a 
child, such resolved prior to the entry of his military 
service.  He alleges that while fighting fires during 
service, he either incurred asthma or, in the alternative, 
aggravated his pre-existing asthma.  As such, the Veteran 
claims that service connection is warranted for such 
disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A Veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only 
such conditions as are recorded in examination reports are 
considered as noted.  38 C.F.R. § 3.304(b).  History of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions 
but will be considered together with all other material 
evidence in determinations as to inception.  38 C.F.R. § 
3.304(b)(1).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 03-
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  

In deciding a claim based on aggravation, after having 
determined the presence of a pre-existing condition, the 
Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306 (2008).  

Temporary or intermittent flare-ups of the pre-existing 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened. Crowe v. Brown, 7 Vet. App. 238, 247-
48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board finds that the Veteran has a 
current diagnosis of asthma.  In this regard, the Board notes 
that the November 2008 VA examiner found no evidence of the 
Veteran's claimed asthma on December 2008 pulmonary function 
tests (PFTs) as evidenced by normal FEV1/FVC and no change 
with a bronchodilator.  Additionally, the examiner noted that 
PFTs from 2002 contained in the claims file showed a normal 
FEV1/FVC ratio and, therefore, strictly speaking, asthma 
could not be objectively diagnosed.  However, treatment 
records from various private physicians detail a long history 
of asthma.  Specifically, in 1994, Dr. Black diagnosed the 
Veteran with chronic asthma with a history of asthma attacks 
dating back to 1987.  Moreover, in records dated in 2002, Dr. 
Balingit and Dr. Sampong both recorded diagnoses of asthma 
and bronchial asthma.  Dr. Balingit also indicated that he 
had treated the Veteran since August 2001 for asthma.  
Therefore, while the most recent medical evidence of record 
shows no current diagnosis, the Board finds that the Veteran 
has had a current diagnosis of asthma while his claim has 
been pending.  See McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (noting that the requirement of a current 
disability is satisfied when the claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim).

As such, the remaining inquiry is whether such asthma is 
related to the Veteran's military service.  In this regard, 
the Board notes that the Veteran's service treatment records 
reflect that, upon physical examination at his February 1951 
induction examination, his respiratory system was noted to be 
normal.  On report of medical history, the Veteran himself 
reported having, or having had, asthma, shortness of breath, 
and other symptoms which could be associated with asthma, 
namely pain or pressure in chest and chronic cough, by 
checking "yes" in the boxes corresponding to these symptoms 
and manifestations.  The back of the report of medical 
history reflects what appears to be a doctor's notation that 
the Veteran reported experiencing asthma as a 14 year old but 
had not had an asthma attack since that time.  As such, while 
the Veteran reported that he had asthma prior to service, his 
physical examination at the time of his entrance into 
military service failed to note such.  Rather, his 
respiratory system was normal upon clinical evaluation.  
Therefore, the presumption of soundness attaches. 

However, the Board finds that there is clear and unmistakable 
evidence that asthma existed prior to service and was not 
aggravated by service.  Therefore, the presumption of 
soundness is rebutted and asthma pre-existed the Veteran's 
entry into active duty military service.  

In regard to the Board's finding that the Veteran's asthma 
pre-existed service, the Board notes that the Veteran himself 
has reported that his asthma existed before he joined the 
military.  As indicated previously, on his February 1951 
report of medical history, he reported that he experienced 
asthma as a 14 year old.  Additionally, a March 1951 service 
treatment record reflects that the Veteran reported that he 
had asthma from 1941 to 1944.  Additionally, in June 1951, he 
indicated that he had asthma in 1940 and had repeated asthma 
until 1944 when he was given a course of shots.  The Veteran 
further reported that he had severe asthma between the ages 
of 10 and 14.  Additionally, the Physical Evaluation Board 
(PEB) observed in August 1951 that the Veteran had noted 
recurrent attacks of bronchial asthma from ages 10 to 14 and 
that such pre-existed his military service.

Post-service records show that Dr. Balingit had treated the 
Veteran since August 2001 and that the Veteran had reported 
that he had asthma from ages 10 to 14, but after the age 14, 
he became free of asthma until it recurred in 1951 during 
service.  In a statement received in February 2008, Dr. 
Balingit indicated that the Veteran outgrew his childhood 
asthma prior to entering military service in 1951.  Dr. 
Balingit also stated that it was widely reported in medical 
literature that over 50 percent of children with asthma 
outgrow it prior to their late teenage years and many go on 
to live an asthma-free life, unless there is a triggering 
event that causes the asthma to recur.

The November 2008 VA examiner determined that the Veteran's 
asthma clearly and unmistakably pre-existed the commencement 
of active service in March 1951 based on his history.  The VA 
examiner also noted that she had conducted an extensive 
literature search regarding individuals "growing out of" 
childhood asthma.  She indicated that while some individuals 
do seem to be into remission and never have asthma again 
after childhood, a certain percentage do have recurrence in 
adulthood.  The VA examiner reported that the definition of 
recur is "to occur again after an interval."  She indicated 
that in none of the literature is it stated that an 
individual is cured of childhood asthma and that asthma in 
adulthood is a new disease, rather the adult asthma is a 
recurrence of the childhood disease.  The VA examiner 
reported that she had found no available measure to know 
which individuals will have recurrence and which will not.  
As such, neither the Veteran nor the enlistment examiner 
could have predicted that he would have onset of symptoms 
presumed to be asthma during service.  

Based on both Dr. Balingit's and the November 2008 VA 
examiner's opinions as well as the Veteran's own statements, 
the Board finds that the Veteran's asthma clearly and 
unmistakably existed prior to his military service.  In this 
regard, both physicians reviewed the Veteran's records, to 
include his service treatment records, and the relevant 
medical literature.  Both noted that medical literature 
indicates that childhood asthma may go into remission and may 
never reappear; however, a certain percentage do have 
recurrence in adulthood.  As reported by the November 2008 VA 
examiner, the definition of recur is "to occur again after 
an interval."  Additionally, she indicated that in none of 
the literature is it stated that an individual is cured of 
childhood asthma and that asthma in adulthood is a new 
disease, rather the adult asthma is a recurrence of the 
childhood disease.  Dr. Balingit also indicated that 
childhood asthma may recur where there is a triggering event.  
Therefore, the Board that the Veteran's asthma clearly and 
unmistakably existed prior to his military service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the Veteran's claimed asthma 
clearly and unmistakably pre-existed service.  The Board must 
also determine whether the Veteran's pre-existing asthma was 
aggravated during service.  

In this regard, the Veteran's service treatment records 
reflect that, in June 1951, he was diagnosed with perennial 
asthma.  It was noted that he had severe asthma between the 
ages of 10 and 14, but he had no difficulty with asthma or 
other related symptoms until June 1, 1951.  It was reported 
that a cough and wheezing respirations recurred while the 
Veteran was fighting the Camp Pendleton grass fire and had 
persisted.  The Veteran was admitted to the hospital with an 
acute asthma attack on June 7, 1951.  On June 14 and 21, 
1951, it was noted that he was asymptomatic.  On June 27, 
1951, he was found fit for duty and discharged.

On July 27, 1951, the Veteran was admitted to the sick list 
with complaints of recurrent attacks of difficult breathing 
and wheezing respiration.  He was admitted to the hospital 
with a diagnosis of perennial asthma.  It was noted that he 
had recurrent attacks of bronchial asthma from ages 10 to 14 
and such attacks recurred in June 1951, when he had been 
hospitalized.  During his hospitalization, it was noted that 
he had several mild attacks of bronchial asthma.

The Veteran appeared before a Clinical Board and, thereafter, 
returned to active training on August 9, 1951, which resulted 
in a severe recurrence of asthma.  He was admitted to the 
hospital on August 15, 1951, and started on symptomatic 
treatment.  He continued to have occasional mild asthma 
attacks in August 1951 and September 1951.  

On August 24, 1951, the Veteran appeared before a PEB.  It 
was determined that he was unfit to perform the duties of his 
rank by reason of physical disability, specifically, 
perennial asthma, allergens unknown.  It was determined to be 
permanent in nature and had existed prior to service.  The 
PEB further determined that such was not incurred in or 
aggravated by military service.

In a statement received in February 2008, Dr. Balingit, after 
reviewing the Veteran's service treatment records and post-
service treatment records, opined that the Veteran's asthma 
recurred as a result of a triggering event, namely his 
inhalation of smoke while fighting forest fires during his 
military service.  Dr. Balingit reported that smoke 
inhalation was a well-known trigger for asthma.  He noted 
that the Veteran was able to complete rigorous military 
training without breathing complaints prior to his fire 
fighting activities.  Immediately thereafter, he suffered six 
asthma attacks and two were of such a severity so as to 
require hospitalization.  Dr. Balingit also noted that, after 
military service, the Veteran continued to experience 
periodic asthma symptoms, which became a chronic condition 
and, by 1987, he had developed chronic bronchial asthma.  As 
such, Dr. Balingit concluded that the Veteran's asthma is 
clearly related to his fighting fires during military 
service.  

In contrast, the November 2008 VA examiner, after reviewing 
the Veteran's service treatment records and post-service 
treatment records, opined that it would be resorting to mere 
speculation to report that any current pulmonary diagnosis 
that the Veteran carries is related to pre-service asthma or 
to any in-service incident.  The VA examiner noted that as 
there were no pre-service PFTs, in-service PFTs, or PFTs 
within one year of service discharge, it cannot be said that 
service aggravated the Veteran's pre-existing asthma.  
Additionally, the VA examiner observed that there was no 
objective evidence of treatment for a pulmonary condition 
after discharge from service in 1951 until 1994.  Moreover, 
the VA examiner determined that there was no evidence of 
asthma on December 2008 PFTs as evidenced by normal FEV1/FVC 
and no change with a bronchodilator.  Additionally, the 
examiner noted that PFTs from 2002 contained in the claims 
file showed a normal FEV1/FVC ratio and, therefore, strictly 
speaking, asthma could not be objectively diagnosed.  

Based on the preceding evidence, the Board notes that the 
Veteran experienced numerous asthma attacks during service, 
however, the relevant inquiry is whether the his underlying 
asthma condition permanently increased in severity in 
service.  As indicated previously, temporary or intermittent 
flare-ups of the pre-existing condition during service are 
not sufficient to be considered aggravation unless the 
underlying condition, as contrasted to symptoms, has 
worsened. Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

In this regard, the Board observes that the Veteran's service 
treatment records indicate that the asthma episodes did not 
result in chronic aggravation.  Specifically, in August 1951, 
the PEB determined that he was unfit to perform the duties of 
his rank by reason of physical disability, specifically, 
perennial asthma, allergens unknown.  It was determined to be 
permanent in nature and had existed prior to service.  The 
PEB further determined that such was not incurred in or 
aggravated by military service.  However, the PEB did not 
provide any analysis for its determinations.  

Additionally, while Dr. Balingit relates the Veteran's asthma 
to his military service,  he did not proffer an opinion 
regarding whether the Veteran's underlying asthma condition 
increased in severity beyond the natural progression of such 
disorder during active duty.  Specifically, while Dr. 
Balingit indicated that the Veteran's asthma had recurred as 
a result of a triggering event, he concluded, based solely on 
the fact that the Veteran had experience six asthma attacks, 
with two resulting in hospitalization, during service, that 
his asthma was related to service.  As indicated previously, 
the Veteran clearly experienced asthma attacks during service 
and this fact is not in dispute.  Rather, the relevant 
inquiry is whether his underlying asthma condition 
permanently worsened in severity as a result of his military 
service.  Dr. Balingit does not address this question.  
Rather, he merely indicated that the Veteran's asthma was 
related to his military service fighting fires.  Therefore, 
as Dr. Balingit's opinion is non-responsive to the relevant 
inquiry in this case, the Board accords it very little 
probative weight.  Moreover, Dr. Balingit's statements tend 
to indicate that the Veteran's asthma permanently worsened 
after service.  Specifically, he states that, after military 
service, the Veteran continued to experience periodic asthma 
symptoms, which became a chronic condition and, by 1987, he 
had developed chronic bronchial asthma.  

With respect to the November 2008 VA examiner's opinion, the 
Board notes that she relied, in part, on the lack of 
contemporaneous medical evidence in finding that the 
Veteran's asthma was not aggravated.  In this regard, while 
there are no medical records dated prior to 1994 contained in 
the claims file, the Veteran himself has repeatedly stated 
that he sought treatment for asthma from his service 
discharge to the present time.  In this regard, when he filed 
his claim in December 1998, the Veteran submitted a list of 
physicians who had treated him within a year after his 
service discharge through the present time, namely from 1952 
to 1998.  VA attempted to obtain such records; however, was 
not successful in obtaining those dated prior to 1994.  
Moreover, in September 2005, the Veteran testified 
competently and credibly that he has been treated for asthma 
from his service discharge to the present time.  As such, the 
Board has not relied on the November 2008 VA examiner's 
opinion based on this rationale, rather, the Board accords 
great probative weight to her opinion that the Veteran's 
asthma had not been aggravated by his military service as she 
found that there is no current evidence of such disorder.  

In this regard, the law compels that, to find aggravation, 
"a lasting worsening of the condition" -- that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently -- is required.  See 
Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Since the 
Veteran's most recent examination failed to reveal a 
diagnosis of asthma, there is no evidence of a lasting 
worsening of such disorder.  

Therefore, the Board finds that there is clear and 
unmistakable evidence that the Veteran's asthma did not 
permanently increase in severity in service based on the 
foregoing, to specifically include the PEB's findings, Dr. 
Balingit's indication that the Veteran's asthma chronically 
worsened after his military service, and the November 2008's 
opinion that military service did not aggravate the Veteran's 
asthma in combination with the lack of a current diagnosis of 
asthma.

Additionally, the Board notes that the Veteran has contended 
on his own behalf that his asthma was aggravated by his 
military service.  While the Veteran is competent to testify 
as to his in-service smoke inhalation and asthma attacks as 
well as his post-service asthma symptomatology, he is not 
competent or qualified, as a layperson, to render a diagnosis 
or an opinion concerning medical causation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  

Therefore, the Board finds that there is clear and 
unmistakable evidence that the Veteran's asthma existed prior 
to service and was not aggravated by service.  As such, the 
presumption of soundness has been rebutted and the Veteran's 
asthma pre-existed service.  Additionally, for the same 
reasons discussed above, the Board finds that, based on the 
competent and probative evidence of record, the Veteran's 
pre-existing asthma was not aggravated by his military 
service. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for asthma.  As such, that doctrine is not 
applicable in the instant appeal, and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for bronchial asthma is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


